Citation Nr: 1545202	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-27 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for numbness and tingling of the left hand.

3.  Entitlement to service connection for numbness and tingling of the right hand.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to an initial evaluation in excess of 10 percent for a low back disability.

8.  Entitlement to an initial evaluation in excess of 0 percent prior to May 17, 2011, for left knee degenerative joint disease (DJD). 

9.  Entitlement to an initial evaluation in excess of 10 percent since May 17, 2011, for left knee DJD.

10.  Entitlement to an initial evaluation in excess of 0 percent prior to May 17, 2011, for right knee DJD. 

11.  Entitlement to an initial evaluation in excess of 10 percent since May 17, 2011, for right knee DJD.

12.  Entitlement to an initial evaluation in excess of 10 percent for a temporomandibular joint disorder (TMJ).

13.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

14.  Entitlement to a compensable evaluation for a lumbar surgical scar.

15.  Entitlement to a compensable evaluation for headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1987 to January 1992, and December 1993 to April 2009.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a personal hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.  That file is maintained in purely electronic form, in Virtual VA and Veterans Benefits Veterans Benefits Management System (VBMS).

In an October 2014 decision, the Board remanded the above claims for further development, to include obtaining updated VA treatment records and new examinations.  The Board additionally granted service connection for an acquired psychiatric disorder and denied service connection for hypertension.  Those decisions are final, and the issues are no longer before the Board. 

No claim for a finding of total disability based on individual unemployability (TDIU) is inferred.  While increased evaluations are at issue, the Veteran is working and does not allege unemployment or underemployment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of reopening a previously denied claim of service connection for bilateral hearing loss was raised by the Veteran in filing his substantive appeal in August 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

All issues save those of evaluation of the left and right knee disabilities prior to May 17, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Prior to May 17, 2011, left knee DJD was manifested by radiographic evidence of arthritic changes, with painful motion, exacerbated by occasional weakness, stiffness, and swelling.

2.  Prior to May 17, 2011, right knee DJD was manifested by radiographic evidence of arthritic changes, with painful motion, exacerbated by occasional weakness, stiffness, and swelling.


CONCLUSION OF LAW

1.  The criteria for an increased 10 percent rating, but no higher, for left knee DJD prior to May 17, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2015).

2.  The criteria for an increased 10 percent rating, but no higher, for right knee DJD prior to May 17, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran participated in the Benefits Delivery at Discharge (BDD) program, and was provided fully compliant notice prior to separation from service, as shown in the January 2009 notice form.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; additional treatment records were associated with the claims file in compliance with the October 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  He did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were afforded the Veteran in February 2009 and May 2011; the examiners made all clinical findings necessary to application of the rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.  The Board notes that there remains outstanding a report of recent examination, from May 2015.  However, this evidence addresses the current status of the knees, and will not impact the disability picture prior to May 2011.  

At the Veteran's July 2014 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

There are numerous Diagnostic Codes which are potentially applicable to evaluation of a knee disability.  Code 5256 is utilized for evaluation of ankylosis or the functional equivalent; as there remains some motion of the knees, this Code is not applicable.  Codes 5258 and 5259 evaluate impairment of the semilunar cartilage, or menisci, but no such injury or impairment is implicated here.  Further, the pain, locking, effusion and general "symptoms" under those Codes are included in the evaluations assigned below.  Finally, while evaluations under Code 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment is shown here.  38 C.F.R. § 4.71a. 

Code 5257 evaluates disabilities of the knee based on the degree of subluxation and lateral instability of the joint.  Slight impairment merits a 10 percent evaluation.  Moderate impairment warrants 20 percent.  A 30 percent evaluation is assigned where the impairment is severe.  38 C.F.R. § 4.71a, Code 5257. 

For limitation of motion, there are three potentially applicable Diagnostic Codes.  Code 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, Code 5260. 

Limitation of extension is rated under Code 5261.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Fifteen degrees limitation merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Code 5261. 

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Finally, Code 5003, for degenerative arthritis, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003. 

Note (1) provides that the 20 pct and 10 pct ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Code 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003. 

Separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  The symptomatology supporting the evaluations does not overlap; limitation of motion and stability are distinct from each other.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Further, VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  By extension, evaluations under Code 5257 and either or both Code 5260 and Code 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under Code 5003 may not be combined with one under Code 5260 or Code 5261; Code 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion Codes forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.
VA treatment records from June 2009 to May 2011 consistently report the Veteran's complaints of pain in his knees.  Further, he associates the pain with use, and refers to limitations in his functional capacity at times due to such.  He repeated these allegations at the July 2014 hearing, indicating that this was true throughout the appellate period.  The Veteran is competent to report symptomatology he experiences and observes.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Veteran is credible; he has been consistent, and his reports are corroborated by contemporaneous medical records.

At the February 2009 VA contract examination, the Veteran complained of recurrent pain in his knees, especially with activity.  He also reported weakness of the joints, stiffness, occasional swelling, and a giving way sensation.  On physical examination, the doctor measured a full range of motion, from 0 degrees extension to 140 degrees of flexion.  No change in that range was caused by repetitive motion. X-rays were reported to be negative.  The examiner determined that there was no current pathology of the knees.

However, service treatment records document 2004 x-rays showing degenerative changes of both knees.  As arthritis is a chronic condition, as recognized under 38 C.F.R. § 3.309(a), these x-rays are sufficient to establish the diagnosis of left and right knee disabilities.  

The Board finds that for the period prior to May 17, 2011, increased 10 percent ratings are warranted for the left and the right knee DJD.  Under Code 5003, a 10 percent rating is assignable for each joint showing radiographic evidence of degeneration and limitation of motion.  While the VA examiner measured full motion in both knees, the Board has considered the functional impact of pain and weakness reported by the Veteran, in light of his descriptions of how these symptoms effect use of his knees.  The Board finds that this represents the functional equivalent of limited motion present prior to May 17, 2011.

No higher evaluation is warranted, however.  The functional impact described does not rise to a level necessary for assignment of even a compensable rating under a joint-specific motion Code such as 5260 or 5261, and Code 5003 does not provide a higher evaluation for individual joints.  Moreover, a separate rating for instability, while allowable by law, is not warranted under the facts of the case.  Objective testing showed no instability of the knees in any plane.  The Veteran does report a "giving way" sensation, but his lay report is outweighed by the contrary medical evidence, which is given greater probative weight.  The Veteran can describe the sensation he feels, but identifying a source for the sensation, such as internal, unobservable knee derangement, is beyond his competence.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  
The criteria here fully account for the Veteran's complaints of pain, weakness, fatigability, swelling, and a giving way sensation.  Such are either specifically listed in the criteria, such as pain, or are accounted for through proper application of the DeLuca factors and implementing regulations, on which the Veteran's grant to 10 percent is based.  There is no unconsidered manifestation or symptom, and hence no further discussion of 38 C.F.R. § 3.321 is required.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased 10 percent rating, but no higher, for left knee DJD prior to May 17, 2011, is granted, subject to regulations applicable to the payment of monetary benefits.

An increased 10 percent rating, but no higher, for right knee DJD prior to May 17, 2011, is granted, subject to regulations applicable to the payment of monetary benefits.

REMAND

In October 2014, the Board remanded the Veteran's claims for provision of updated VA examinations, to include securing clear diagnoses and nexus opinions.  Review of the claims file indicates that these examinations were conducted; a May 2015 rating decision and a supplemental statement of the case refer to April and May 2105 examinations.  

However, neither VVA nor VBMS contain the examination reports.  It appears that an email which accompanied their transmission from the VA contract examiner to the AOJ was associated with the claims file instead.  Remand is necessary to obtain copies of the full examination reports.

Further, the Board notes that several VA examiners and treating doctors have indicated that the Veteran's erectile dysfunction may be a symptom of his now service-connected psychiatric disability.  The October 2014 remand instructions did not directly address this theory.  On remand, the genitourinary and mental disorder examiners should be asked to provide addenda discussing the possibility.

Finally, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records from the VA medical center in Fayetteville, North Carolina, as well as all associated clinics and any other VA facility identified by the record or in the file, for the period of January 2015 to the present.

2.  Take appropriate steps to obtain and associate with the claims file copies of the examination reports of April 2015 and May 2015 VA examinations, conducted in compliance with or as a result of the October 2014 Board remand.

3.  Contact the examiners who conducted the April and May 2015 VA genitourinary and mental health examinations.  The examiners should be asked, based on review of the electronic file, to opine as to whether it is at least as likely as not that currently diagnosed erectile dysfunction is a) caused or b) aggravated by the Veteran's service-connected acquired psychiatric disorder.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that aggravation means that there is a permanent worsening of the condition beyond its natural progression.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


